Caton, C. J. The whole question in this case depends on the fact whether Hankinson, through his agent Greenleaf, had notice of the prior unrecorded conveyance to the complainant, or had such information as would make it his duty to inquire and ascertain whether there was not such an unrecorded deed. This question, we think, is very easily disposed of. Hnless five unimpeached witnesses have committed perjury, then Greenleaf, who made the purchase of the heirs, had such notice. Each one of these swears, either that he gave him direct information of the fact, or that he stated facts to him which should have prompted any prudent man to inquire of the complainant whether he owned the land—Grreenleaf denies such notice—well, this case is but another instance of how reckless and unconscionable men become, who make it their business to hunt up old claims appearing of record, and purchase out heirs, most frequently with the expectation of defrauding some one who has an unrecorded deed. In this case, Mr. G-reenleaf, in order to console Mrs. Ward who showed sympathy for the complainant, and to overcome her scruples about signing the deed, told her that he was a rich man and would not miss it. At least, we are not inclined to believe this man in preference to a host of other witnesses. The decree is affirmed. Decree affirmed.